Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 22 September 1781
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                  
                     Monsieur
                     au Cap henry le 22. 7bre 1781.
                  
                   j’informe Votre Excellence de l’arrivée du reste du convoy, que je fais partie tout de suitte, pour la riviere de  james. cette jonction faitte plus vitte que je ne comptois, m’est d’un heureux présage, ainsi que le peu de succès, qu’ont eû les Brulots envoyés d’York, la nuit du 21. au 22., à nos Bâtiments qui blocquent cette rivière.  Présument que cette opération a êté faitte de la part du Lord Cornwallis, à fin d’avoir la rivière d’York, au moins pendant une nuit, par l’obligation ou ont êté les Vaisseaux de couper leurs cables, pour eviter d’être incendiés, et a fin de profiter de cet instant, pour, avec ses batteaux, sortir de la riviere, et raugeaut la côte, venir débarquer dans la rive droitte de james, j’ai fait remonter tout de suitte deux frégattes pour venir mouiller à l’entrée de la riviere, de maniere à ne pas permettre à une seulle barque d’approcher.   j’espere que si c’est la, la ruze de ce Général, elle lui sera sensible et tournera à son désavantage.
                  Tout entre en rivière aujourd’hui, même votre artillerie, il y a encore quelques bateaux de l’arriere de l’avant garde, mais cela ne doit pas nous empêcher d’aller de l’avant.  il est temps de commencer à resserrer—L’Ennemi, et à lui donner connoissance de nos forces réunies.   j’attends des nouvelles de Votre Excellence, sur son retour au camp en bonne Santé et je désire qu’elle ait conservé pour moy toute l’amitié dont elle m’a honoré; les marques que j’en ai reçû, ne s’effaceront jamais de mon coeur reconnoissant.   j’ai l’honneur d’être avec l’attachement le plus sincere et le plus respectueux De Votre Excellence  Le très humble et très obéissant serviteur
                  
                     le Comte de Grass
                  
               